Per Curiam. Don Gillaspie was ordered to appear before this court to show cause why he should not be held in contempt for failing to timely file a petition for writ of certiorari to bring up the record on behalf of his client, appellant Michael D. Bell, within fifteen days, as directed by this court. The procedural history of this matter is set out in two per curiam opinions. See Bell v. State, CR 06-871 (Ark. Feb. 22, 2007); Bell v. State, CR 06-871 (Ark. Jan. 18, 2007). On March 8, 2007, Gillaspie appeared before this court, as ordered, and entered a plea of guilty to the contempt charge. Though not couched in terms-of mitigation, he stated that he did not recall receiving the court’s directive about the petition for writ of certiorari. It also came to light during his appearance that Mr. Gillaspie has not paid his license fees to practice law to the clerk of this court. The deadline for doing so was March 1, 2007. Mr. Gillaspie assured this court on March 8, 2007, that he would pay his license fees on March 9, 2007, and file the required petition for writ of certiorari on the same date. As of this writing, Mr. Gillaspie has not paid his license fee, although he tendered a petition for writ of certiorari for filing with the clerk on March 21, 2007.  Based on the foregoing, we accept Mr. Gillaspie’s guilty plea and find him in contempt of this court. We impose a fine of $500 to be paid within thirty days from the date of this order. A copy of this per curiam will be forwarded to our Supreme Court Committee on Professional Conduct to take any appropriate action that the Committee deems necessary. It is so ordered.